Citation Nr: 0005963	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  98-03 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for arthritis of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1996 to 
February 1997.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision from the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO), in which service connection for 
arthritis of the lumbar spine was granted with the assignment 
of a 10 percent disability rating.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board finds that the veteran's claim of entitlement to an 
initial evaluation in excess of 10 percent for arthritis of 
the lumbar spine is well grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his low back disability (that are within the competence of a 
lay party to report) are sufficient to conclude that his 
claim for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is not satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

The evidence of record shows that the veteran's last VA 
examination was in April 1997.  X-rays taken at the time were 
described as revealing spondylotic changes with narrowing of 
the intervertebral spaces between L5-S1 and L4-5.  

During the August 1999 hearing before a travel Member of the 
Board, the veteran testified to going to an emergency room 
earlier in the year for extensive pain and that he was told 
he had two herniated discs.  He testified that a magnetic 
resonance imaging scan (MRI) had been performed and that he 
was awaiting the results of this.  Transcript, pp. 8-9.  The 
RO should attempt to obtain these records.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992); Littke v. Derwinski, 
1 Vet. App. 90 (1990).

By providing such testimony, the Board concludes that the 
veteran has indicated that his condition has increased in 
severity since the last VA examination.  The duty to assist 
includes providing a thorough and contemporaneous medical 
examination, especially where it is necessary to determine 
the current level of a disability.  Peters v. Brown, 6 Vet. 
App.  540, 542 (1994).  

In this case, the veteran indicated during the August 1999 
hearing that his low back disability had undergone an 
increase in severity.  His last VA examination was in April 
1997.  Under such circumstances, pursuant to its duty to 
assist, VA is obligated to obtain a new medical examination 
to obtain evidence necessary to adequately determine the 
current severity of the veteran's disability.  See Caffrey v. 
Brown, 6 Vet. App. 377 (1994); Proscelle, supra; 38 C.F.R. 
§ 3.327(a) (1999).  

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claim.  After securing any necessary 
authorization or medical releases, the RO 
should attempt to obtain legible copies 
of the veteran's complete treatment 
records from all sources identified whose 
records have not previously been secured.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  In particular, the RO 
should request the medical records 
referred to by the veteran at the August 
1999 hearing.  See Transcript, pp. 8-10 
(August 13, 1999)  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

2.  The RO should schedule the veteran 
for a VA orthopedic examination by an 
appropriate specialist for the purpose of 
ascertaining the current nature and 
extent of severity of his service-
connected low back disability.  

The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59 
(1999) and a separate copy of this remand 
should be made available to and reviewed 
by the examiner in conjunction with the 
examination and the examination report 
should be annotated in this regard.  Any 
further indicated special studies should 
be conducted.  

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion in 
degrees, and comment on the functional 
limitations, if any, caused by the 
veteran's service-connected low back 
disability in light of the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  It is 
requested that the examiner provide 
explicit responses to the following 
questions:

(a)  Does the service-connected low back 
disability cause weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, deformity, or 
atrophy, and if so, what is the effect of 
these manifestations on the ability of 
the veteran to perform average employment 
in a civil occupation?  If the severity 
of these manifestations cannot be 
quantified, the examiner should so 
indicate.

(b)  With respect to subjective 
complaints of pain, the examiner should 
comment on whether pain is visibly 
manifested upon palpation and movement of 
the back, and whether there are any other 
objective manifestations that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  

The VA examiner should specifically 
determine whether the subjective 
complaints of pain are supported by the 
objective findings made on examination.  
If unable to make this determination, the 
examiner should so state.  Any opinion(s) 
expressed as to the severity of the 
veteran's low back disability should be 
accompanied by a complete rationale.  


3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an initial rating in excess of 10 percent 
for arthritis, lumbar spine with 
consideration of the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59, as 
warranted.  The RO should also document 
its consideration of the applicability of 
the criteria under 38 C.F.R. 
§ 3.321(b)(1) (1999).

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




